Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment and remarks filed 11-24-21 are acknowledged.

The prior rejection under 35 U.S.C. § 112(a) has been withdrawn upon reconsideration.

Claims 30, 48, 49, 55, 56, 64, 73-87 are pending.

New claims 78-81, 84-87 are directed to an invention that is independent or distinct from the
invention of Group III under examination for the following reasons: The inventions of claims (30, 48, 49, 55, 56, 64, 73-77, 82 and 83) and (78-81 and 84-87) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product used in the method of expanding the T-cells of claims 79, 85 and dependent claims thereof can be used in a materially different process of using that product, e.g., in a process of treating a patient having cancer as recited in claim 78, and vice versa.  Moreover, as to treating a patient having cancer characterized by cancer cells expressing CLDN18.2, said method of treatment can be practiced with another materially different product, e.g., pancreatic cancer cells expressing CLDN18.2 can be treated with a checkpoint inhibitor such as Pembrolizumab.

Since the invention of Group III is currently under examination, claims 78-81 and 84-87 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 30, 48, 49, 55, 56, 64, 73-77, 82 and 83 are under examination.

Claims 78-81 and 84-87 are withdrawn as being drawn to a non-elected invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 30, 48, 49, 55, and 64 stand rejected, and new claims 73-77 and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over the English language translation of Wang et al. (WO2016008405) as evidenced by Sahin et al. (US20090169547) in view of Chmielewski et al. (WO2015028444, hereinafter “Chm”), essentially for the reasons of record as set forth in the prior Office Action.

As a preliminary matter, the rejection of record renders new claims 73-77 and 82-83 obvious for the same reasons that claims 30, 48, 49, 55, and 64 stand rejected, i.e., the "175" single chain antibody-based CAR of Wang contains SEQ ID NO: 6 of Wang, which comprises SEQ ID NOs: 23 and 30 of the instant claims joined to one another by a (GGGGS)3 linker; Wang further teaches a CD8-based signal peptide N-terminal to the single-chain CLD18A2 antibody binding site, said signal peptide directing the CAR to the cell membrane, which is identical to the signal sequence of SEQ ID NO: 41; and joining the CD8-based signal peptide N-terminal to the single-chain CLD18A2 antibody of Wang to the spacer-transmembrane-intracellular signaling domain of Chm generates SEQ ID NO: 41 (for reference see the attached alignment where “sin6w” = “SEQ ID NO: 6 of Wang”).

In Section A on pages 6-7 of their Remarks Applicant argues (emphasis added):

“…a person having ordinary skill in the art would not have been able to predict whether the prevention of CAR mediated IL-2 secretion as proposed by Chmielewski in the context of its anti-CD30 CAR would ultimately benefit or hinder CAR immunotherapy.”

Applicant further argues (emphasis added): 

“a person having ordinary skill in the art would not have had a reason to make the recited artificial T cell receptor (chimeric antigen receptor)…by combining the teachings of Wang and Chmielewski…one of ordinary skill in the art would not have been motivated to replace the wild type CD28 domain of Wang with the mutated (lacking lck binding moiety) CD28 domain of Chmielewski because such a modification changes the principle of operation of Wang.…
Wang…emphasized…wt CD28…served to increase IL-2 production and improve ‘the in vivo survival and anti-tumor effect of the CAR T.’ Wang, ¶ [0005]; see also ¶ [0051].  To the contrary, Chmielewski employs a mutated CD28 domain in which the CD28 sequence is mutated at P560 > A560, P563 > A563, P564 > A564.…The consequence Chmielewski's mutation is that ‘CAR mediated IL-2 secretion is prevented.’….The Office's proposed combination of Wang and Chmielewski would result in a change in Wang's CAR such that it would be incapable of promoting IL-2 production….[which] changes the principle of operation of Wang because Wang identified the wild type CD28 domain and its promotion of IL-2 secretion as responsible for, among other things, sustained proliferation of T cells and an increased survival cycle in vivo.…Replacing the wild type CD28 domain of Wang with the mutated CD28 domain of Chmielewski (lacking lck binding moiety) as suggested by the Office would impermissibly change the principle of operation of Wang's CAR.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As stated in a prior office action to similar arguments by applicant, Chm teaches the following at page 3, 2nd full paragraph (emphasis added):

“…It is described therein [Kofler et al. 2011] that a deletion of the lck binding moiety in the CD28 CAR endodomain improves redirected anti-tumour activity in the presence of T-regulatory (Treg) cells without impairment of interferon-gamma secretion, proliferation and cytolysis.  It is speculated that the CAR with the modified CD28 endodomain expedite the implementation of adoptive T-cell therapy in patients with a variety of cancer types that are heavily infiltrated by Treg cells.”

Thus, in contrast to applicant’s argument, the ordinarily skilled artisan reading the teachings of Chm would understand that mutagenizing CD28 to inhibit lck binding would not render a CAR comprising said mutated CD28 sequence “inoperable for its intended purpose,” but, rather, would make a CAR containing this modified CD28 sequence more potent by not promoting Treg cell expansion.

Furthermore, should the skilled artisan wish to promote in vivo or ex vivo expansion of T-cells comprising a CAR with mutations to the CD28 intracellular domain that inhibit lck-binding the skilled artisan could induce IL-2 independent expansion of effector T cells with IL-7 and
IL-15 (see Kofler at page 765, left col., 2nd full paragraph).

Moreover, solely in response to applicant’s continued argument that combining the anti-CLDN18.2 scFv of Wang with the spacer, transmembrane and intracellular signaling domains of Chm would “impermissibly change the principle of operation of Wang's CAR,” provided herewith is the prior art teaches of Schuberth et al. (Journal of Translational Medicine 2013, 11:187, cited herewith).  

Schuberth demonstrates immune-deficient, NOD.scid.γcKO (NSG) mice co-injected with HT1080FAP-luc tumor cells and with human CD8 T-cells comprising anti-FAP-F19-ΔCD28/CD3ζ, i.e., comprising a CAR that binds a tumor associated antigen, FAP, said CAR comprising a modified human CH2/3 immunoglobulin domain to reduce FcRγ binding and a “ΔCD28” co-stimulatory domain which lacks the lck binding moiety (see page 4, last full paragraph and at page 5, left col., 1st full paragraph), are protected from tumor outgrowth up to day 28 after injection and beyond (see page 7).  

Thus, consistent with the teaching of Chm, which are consistent with the knowledge in the prior art as exemplified by the teachings of Schuberth, modification of the CD28 co-stimulatory domain such that it lacks the lck binding moiety does not “impermissibly change the principle of operation of Wang's CAR.”



“…In particular, and as explained in further detail below, Applicants submit that a person having ordinary skill in the art would not have been able to predict whether the prevention of CAR mediated IL-2 secretion as proposed by Chmielewski in the context of its anti-CD30 CAR would ultimately benefit or hinder CAR immunotherapy….Chmielewski does not demonstrate that its #1138 CAR T-cells could effectively persist and proliferate in vivo in the absence of CAR mediated IL-2 secretion.  In Example 2, Chmielewski stated that #1138 CAR engineered T-cells were transferred to mice by intravenous (i.v.) injection. Id. at page 19, lines 12-14.  However, neither proliferation nor persistence of the #1138 CAR engineered T-cells were reported.  In Example 3, Chmielewski stated that #1138 CAR modified T-cells were cultured in X-VIVOTM 15 medium continuously supplemented with IL-2. Id. at page 22, lines 31-33.  Thus, in view of Chmielewski's working examples, a person having ordinary skill in the art would not have been able to ascertain whether Chmielewski's #1138 CAR modified T-cells would be capable of in vivo or ex vivo expansion without supplementation of exogenous IL-2.

Applicants submit that, at the time the present application was filed, a person having ordinary skill in the art would not have been able to predict whether the beneficial effects of Chmielewski's transmembrane domain (e.g., avoidance of Treg suppression) would overcome the detrimental effects of reduced autocrine IL-2 signaling on CAR activity, particularly in an in vivo setting and in the absence of supplementation with exogenous IL-2.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As to if the ordinarily skilled artisan would consider generating a CAR comprising the CLDN18.2-binding scFv of Wang joined to a modified human CH2/3 immunoglobulin domain (to reduce FcRγ binding), and to a CD28 domain which lacks the lck binding moiety “would ultimately benefit or hinder immunotherapy,” it remains the examiner’s opinion that the ordinarily skilled artisan would be motivated to make such a CAR since, as taught by Chm (emphasis added):

“…It is described therein [Kofler et al. 2011] that a deletion of the lck binding moiety in the CD28 CAR endodomain improves redirected anti-tumour activity in the presence of T-regulatory (Treg) cells without impairment of interferon-gamma secretion, proliferation and cytolysis.  It is speculated that the CAR with the modified CD28 endodomain expedite the implementation of adoptive T-cell therapy in patients with a variety of cancer types that are heavily infiltrated by Treg cells.”

Thus, in contrast to applicant’s argument, it remains the examiner’s position that the ordinarily skilled artisan would have a reasonable expectation that joining the linker-transmembrane-signaling domains from the Chm CAR to the anti-CLDN18.2 scFv of Wang would successfully create a CAR with improved anti-tumor activity.  

Notably, as stated in a prior Office Action, should the skilled artisan wish to promote in vivo or ex vivo expansion of T-cells comprising a CAR with mutations to the CD28 intracellular domain that inhibit lck-binding then the skilled artisan could induce IL-2 independent expansion of effector T cells with IL-7 and IL-15 (see Kofler at page 765, left col., 2nd full paragraph).

Furthermore, solely in response to applicant’s continued argument that the skilled artisan would lack a reasonable expectation that combination of the anti-CLDN18.2 scFv of Wang with the spacer, transmembrane and intracellular signaling domains of Chm would produce a CAR with suitable in vivo anti-tumor activity, provided herewith is the prior art teaches of Schuberth et al. (Journal of Translational Medicine 2013, 11:187).  

Schuberth demonstrates immune-deficient, NOD.scid.γcKO (NSG) mice co-injected with HT1080FAP-luc tumor cells and with human CD8 T-cells comprising anti-FAP-F19-ΔCD28/CD3ζ, i.e., comprising a CAR that binds a tumor associated antigen, FAP, said CAR comprising a modified human CH2/3 immunoglobulin domain to reduce FcRγ binding and a “ΔCD28” co-stimulatory domain which lacks the lck binding moiety (see page 4, last full paragraph and at page 5, left col., 1st full paragraph), are protected from tumor outgrowth up to day 28 after injection and beyond (see page 7).

Thus the ordinarily skilled artisan would have a reasonable expectation that joining the linker-transmembrane-signaling domains from the Chm CAR to the anti-CLDN18.2 scFv of Wang would successfully create a CAR with improved anti-tumor activity.

With respect to applicant’s argument that “[h]owever, neither proliferation nor persistence of the #1138 CAR engineered T-cells were reported,” as taught by Schuberth up to day 6 during antigen-specific stimulation the addition of exogenous IL-2 did not increase the proliferation capacity of anti-FAP-F19-ΔCD28/CD3ζ re-directed T cells (see page 5, right col., lines 18-21 and Figure 2f ).  Thus, stimulation of the FAP-binding CAR of Schuberth was sufficient to support at least 6 days of proliferation in the absence of added IL-2.

Moreover, the paragraphs bridging pages 82-83 and 83-84 of working Example 3 of the instant specification state the following (emphasis added):

“We generated a second generation CAR targeting CLDN18.2 that contains the signaling
and costimulatory moieties of CD3ζ and CD28, respectively.  A deletion of the lck binding
moiety in the CD28 endodomain abrogates IL2 secretion upon CAR engagement to prevent
induction of regulatory T cells (Kofler D.M. et al., (2011) Molecular Therapy 19 (4), 760-767).
A modification of the IgGl Fc ‘spacer’ domain in the extracellular moiety of the CAR avoids
‘off-target’ activation and unintended initiation of an innate immune response (Hombach A. et al., (2010) Gene Therapy 17, 1206-1213)….

An essential prerequisite for the anti-tumoral efficacy of CAR-engineered T cells is their
ability to proliferate and persist in the patient. In order to analyze, if CLDNl8.2-CAR T cells
efficiently proliferate in response to CLDNl8.2 ectopically expressed in iDCs, a 
carboxyfluorescein succinimidyl ester (CFSE) based in vitro co-culture assay was performed.
CD8+ T cells transfected with IVT-RNA encoding the CLDN18.2-CAR were labeled with CFSE
and co-cultured with autologous iDCs transfected with IVT-RNA encoding either CLDNl8.2 or
the control antigens CLDN9 or CLDN6.  CAR surface expression was analyzed by flow cytometry using a fluorochrome-coupled anti-idiotype-specific antibody (Figure 1lA).  After four days of co-culture, the antigen-specific proliferation of CFSE-labeled CAR-transfected CD8+ T cells was analyzed by flow cytometry.  The CLDN18.2-CAR mediated proliferation of about 86% of CD8+ T cells in response to CLDNl8.2, while only background proliferation of CAR T cells in response to control antigen transfected iDCs (CLDN9, CLDN6) could be observed (Figure 11B). These data confirm that efficient antigen-specific activation and expansion of CLDNl8.2-CAR T cells can be achieved by ectopic CLDNl8.2 expression in human iDCs.”

The ordinarily skilled artisan would not have been surprised by the teachings of the paragraphs bridging pages 82-83 and 83-84 of working Example 3 of the instant specification because it merely teaches that a CAR comprising a CD28 costimulatory domain having the same mutations as the CD28 costimulatory domain originally disclosed by Kofler et al. (2011), which has the same intracellular signaling domain as the CAR disclosed in Schuberth et al. (2013), is capable of undergoing antigen-specific proliferation in vitro, in the absence of added IL-2, consistent with the teachings of Schuberth at page 5, right col., lines 18-21 and in Figure 2f.

With respect to applicant’s argument that “a person having ordinary skill in the art would not have been able to predict whether the beneficial effects of Chmielewski's transmembrane domain (e.g., avoidance of Treg suppression) would overcome the detrimental effects of reduced autocrine IL-2 signaling on CAR activity, particularly in an in vivo setting and in the absence of supplementation with exogenous IL-2,” the examiner disagrees for the reasons set forth above explaining why the ordinarily skilled artisan would have a reasonable expectation that joining the linker-transmembrane-signaling domains from the Chm CAR to the anti-CLDN18.2 scFv of Wang would successfully create a CAR with improved anti-tumor activity.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644